Filed 12/10/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 224







State of North Dakota, 		Plaintiff and Appellee



v.



Scott Alvin Rau, 		Defendant and Appellant







No. 20130187







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Cynthia Feland, Judge.



AFFIRMED.



Per Curiam.



Christine Hummert McAllister, Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, ND 58501, for plaintiff and appellee; on brief.



Steven Balaban, 200 North Mandan Street, Bismarck, ND 58501, for defendant and appellant; on brief.

State v. Rau

No. 20130187



Per Curiam.

[¶1]	Scott Alvin Rau appeals from a criminal judgment following a jury verdict finding him guilty of possession of drug paraphernalia in violation of  N.D.C.C. § 19-

03.4-03.  On appeal, Rau argues there was insufficient evidence to sustain the verdict.  We summarily affirm the district court’s criminal judgment under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring